Citation Nr: 0825596	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Board needs to further develop the record before deciding 
the veteran's appeal.

The veteran's January 1970 military enlistment physical noted 
defective hearing and, consequently, he received an H2 
profile.  "H" signifies hearing and the "2" signifies 
"some limitations."  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect that is below the level of 
medical fitness for retention in the military service).  So 
there is clear and unmistakable evidence the veteran had 
bilateral hearing loss prior to beginning his military 
service.  See VAOPGCPREC 3-2003 (July 16, 2003) (where VA's 
General Counsel issued a precedent opinion holding that, only 
if the condition at issue was not noted when entering service 
would VA be required to rebut the presumption of soundness in 
38 U.S.C.A. § 1111 by demonstrating by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service).



If, as here, a pre-existing disability is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disability, but he may alternatively 
bring a claim for service-connected aggravation of that 
disability.  In this situation, § 1153 applies and the burden 
falls on him to establish aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation applies only when 
the pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required ... to establish 
an increase in disability).  See, too, Jensen v. Brown, 4 
Vet. App. 304, 306- 7 (1993) and Hunt v. Derwinski, 1 Vet. 
App. 292 (1991) (also indicating that temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens).

Where there is indication of an increase in disability during 
service, the presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.



Here, the veteran needs to be scheduled for another VA 
compensation examination for a medical opinion indicating 
whether his pre-existing hearing loss was aggravated beyond 
its natural progression by his military service from 
February 1970 to October 1971.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA must obtain an examination and 
opinion when necessary to decide a claim).  Concerning this, 
the veteran had a prior VA examination in March 2005, 
after which the examiner concluded the veteran's civilian 
hobby of hunting rabbits had contributed to his hearing loss.  
But the veteran did not give a specific time frame for when 
he had this hobby.  Moreover, the VA examiner made a 
seemingly contradictory statement by acknowledging the 
existence of the hearing loss prior to the veteran's military 
service - yet concluding that post-service noise exposure 
had caused his disability.  

Further development of this case also is required because, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream disability rating and 
effective date.  The veteran has not been provided this 
notice and must be before deciding his appeal.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
compensation examination to obtain a 
medical nexus opinion indicating:  
whether his bilateral hearing loss and 
tinnitus are attributable to his military 
service - either (i) because it is at 
least as likely as not these conditions 
were directly incurred in service; or, in 
the alternative, (ii) because these 
conditions clearly and unmistakably 
existed prior to his service but were 
chronically, meaning permanently, 
aggravated during his service beyond 
their natural progression.

To assist in making this important 
determination, the examiner should ask 
the veteran for a specific time frame 
when he hunted rabbits as a hobby, as the 
prior March 2005 VA compensation examiner 
cited this hobby (and, more specifically, 
the noise exposure that it entailed) as a 
contributing factor in the veteran's 
hearing loss.  But, according to the 
report of the veteran's military 
enlistment examination, he had hearing 
loss when beginning his military service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of the claim as it 
is to find against it.  

Conversely, "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely 
as not' or 'more likely than not.'"  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand and the report of the 
prior March 2005 VA examination, must be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

2.  Also send the veteran a Dingess 
letter discussing the downstream 
disability rating and effective date 
elements of his underlying claims for 
service connection.

3.  Then, after giving the veteran an 
opportunity to respond to this additional 
Dingess notice, readjudicate his claims 
in light of the additional evidence.  If 
his claims are not granted to his 
satisfaction, send him and  his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




